Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/11/2019 is being considered by the examiner.

Drawings
The drawings are objected to because of the markings on all the drawing sheets (as indicated, e.g., within the bordered box below) need to be removed.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


    PNG
    media_image1.png
    802
    571
    media_image1.png
    Greyscale



Also, see Figure 7 element 88 – the word braking is misspelled as “breaking”. Examiner believes this is a spelling error.  Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: 
. Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites the limitation "the single-extremity user operation" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "the single-extremity user operation" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation "the instructions" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation "the instructions" in line 2 and “the partially-autonomous mode” in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 14 recites the limitation "the instructions" in line 2 and “the default path” in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 15 recites the limitation "the instructions" in line 2 and “the default path” in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites the limitation "the instructions" in line 2, “the first actuation event” in line 3, and “the second actuation event” in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 17 recites the limitation "the instructions" in line 2, “the current lane” in line 6, and “the default path” in line 6.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 10-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 depends on itself and therefore cannot further limit itself. Claims 11-17 then depend from claim 10 and inherit the deficiencies.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Examiner is interpreting the claims (10-17) to depend from independent claim 9.

Examiner suggests amending claim 10 to depend from claim 9 instead of claim 10 to cure the deficiencies.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 9-10, 12-13, and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Augst et al. (U.S. Publication No. 2020/0164921 A1) hereinafter Augst.

Regarding claim 9, Augst discloses at least one computer readable storage medium comprising a set of instructions, which when executed by a computing system [see Paragraph 0096 - discusses that a computer program (instructions) can be stored on a storage medium],
cause the computing system to: control a road vehicle in a partially-autonomous mode along a default path [see Paragraph 0110 - discusses that a vehicle is partly automated, see Paragraph 0113 - discusses that this is for a planned route (path)]; 
change a speed of the road vehicle in response to a first actuation event [see Paragraph 0052 - discusses after an actuation, the longitudinal and/or lateral control can be effected, see Paragraph 0054 - discusses getting in a lane of slower traffic (reducing speed)]; and 
see Paragraph 0052-0054 - discusses detecting a first and second actuation (accelerator and/or brake pedal) and controlling the vehicle within a distance threshold (an upcoming (future) driving segment (where the pedal does not need to be actuated)), and changing to a new lane, and see Paragraph 0076 - discusses a turning maneuver].

	Regarding claim 10, Augst discloses the invention with respect to claim 9. Augst further discloses wherein the single-extremity user operation is a single-foot operation with respect to one or more foot pedals [see Paragraph 0022 - discusses that there can be a single pedal operated by the foot of the driver, and see Paragraph 0152 – discusses a two pedal configuration].

Regarding claim 12, Augst discloses the invention with respect to claim 9. Augst further discloses cause the computing system to park the road vehicle in a parking location if the parking location is associated with the road vehicle and the parking location is available [see Paragraph 0076-0077 - discusses parking the vehicle and measuring the success of parking the vehicle with conditions outside the vehicle].

Regarding claim 13, Augst discloses the invention with respect to claim 9. Augst further discloses cause the computing system to transition the road vehicle between a driver-controlled mode and the partially-autonomous mode in response to a mode switch request [see Paragraphs 0135-0137 - discusses transitioning from a manual mode to a partly automated mode, see Figure 2 below - depicts the transition from manual mode 201 to partly automated 202 via line 210].

    PNG
    media_image2.png
    460
    336
    media_image2.png
    Greyscale

Figure 2 of Augst

Regarding claim 17, Augst discloses the invention with respect to claim 9. Augst further discloses cause the computing system to: present a plurality of lateral movement options via a user interface of the road vehicle [see Paragraph 0034 - discusses the actuation of the pedal(s) can determine a list of driving maneuvers that can be executed by the vehicle, and see Paragraph 0076 - discusses the types of driving maneuvers (turning, parking, overtaking, lane changing, changing orientation of the vehicle]; and 
see Paragraph 0076 - discusses the selected driving maneuver can be output to the driver, and see Paragraph 0052-0054 – discusses changing to the new lane (deviation)].

Regarding claim 18, Augst discloses a method of operating a vehicle control system comprising [see Paragraph 0002 - discusses that the invention corresponds to a method]:
controlling a road vehicle in a partially-autonomous mode along a default path [see Paragraph 0110 - discusses that a vehicle is partly automated, see Paragraph 0113 - discusses that this is for a planned route (path)];
changing a speed of the road vehicle in response to a first actuation event [see Paragraph 0052 - discusses after an actuation, the longitudinal and/or lateral control can be effected, see Paragraph 0054 - discusses getting in a lane of slower traffic (reducing speed)]; and
automatically deviating the road vehicle from a current lane on the default path in response to a second actuation event if a distance condition is satisfied with respect to one or more of a future lane change or a future turn on the default path, wherein the first actuation event and the second actuation event are associated with a single-extremity user operation [see Paragraph 0052-0054 - discusses detecting a first and second actuation (accelerator and/or brake pedal) and controlling the vehicle within a distance threshold (an upcoming (future) driving segment (where the pedal does not need to be actuated)), and changing to a new lane, and see Paragraph 0076 - discusses a turning maneuver].

Regarding claim 19, Augst discloses the invention with respect to claim 18. Augst further discloses wherein the single-extremity user operation is a single-foot operation with respect to one or more foot pedals [see Paragraph 0022 - discusses that there can be a single pedal operated by the foot of the driver, and see Paragraph 0152 – discusses a two pedal configuration].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Augst in view of Rust et al. (U.S. Publication No. 2017/0192423 A1) hereinafter Rust.

Regarding claim 1, Augst discloses a vehicle control system comprising: 
a processor; and a memory coupled to the processor, the memory comprising a stored default path and a stored set of instructions, which when executed by the processor, cause the see Paragraph 0095 - discusses a memory that comprise instructions and that are carried out by a computer (see Claim 12 - discusses program code being executed by a processor), see Paragraph 0113 - discusses that this is for a planned route (path)]: 
control the road vehicle in a partially-autonomous mode along the default path [see Paragraph 0110 - discusses that a vehicle is partly automated, see Paragraph 0113 - discusses that this is for a planned route (path)], 
change the speed of the road vehicle in response to a first actuation event [see Paragraph 0052 - discusses after an actuation, the longitudinal and/or lateral control can be effected, see Paragraph 0054 - discusses getting in a lane of slower traffic (reducing speed)], and 
deviate the road vehicle from a current lane on the default path in response to a second actuation event if a distance condition is satisfied with respect to one or more of a future lane change or a future turn on the default path, wherein the first actuation event and the second actuation event are associated with a single- extremity user operation [see Paragraph 0052-0054 - discusses detecting a first and second actuation (accelerator and/or brake pedal) and controlling the vehicle within a distance threshold (an upcoming (future) driving segment (where the pedal does not need to be actuated)), and changing to a new lane, and see Paragraph 0076 - discusses a turning maneuver].
However, Augst fails to disclose a sensor to determine a speed of a road vehicle.
Rust discloses a sensor to determine a speed of a road vehicle [see Paragraph 0021 - discusses a speed sensor is connected to a computer and processes information and controls behavior of the vehicle based on speed data, and see Paragraph 0079 – discusses modifying the speed of a vehicle].
Rust suggests that by processing data from the speed sensor, the state of the vehicle can be determined and then the computer can modify, or control, behavior of the vehicle [see Paragraph 0021].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the vehicle control system as taught by Augst to include a speed sensor as taught by Rust in order to modify, or control, behavior of the vehicle based on processed speed data (e.g.: to improve safety of the vehicle) [Rust, see Paragraph 0021].

	Regarding claim 2, Augst and Rust discloses the invention with respect to claim 1. Augst further discloses including one or more foot pedals, wherein the single-extremity user operation is a single-foot operation with respect to the one or more foot pedals [see Paragraph 0022 - discusses that there can be a single pedal operated by the foot of the driver, and see Paragraph 0152 – discusses a two pedal configuration].

Regarding claim 4, Augst and Rust discloses the invention with respect to claim 1. Augst further discloses wherein the instructions, when executed, further cause the computing system to park the road vehicle in a parking location if the parking location is associated with the road vehicle and the parking location is available [see Paragraph 0076-0077 - discusses parking the vehicle and measuring the success of parking the vehicle with conditions outside the vehicle].

Regarding claim 5, Augst and Rust discloses the invention with respect to claim 1. Augst further discloses wherein the instructions, when executed, further cause the computing system to transition the road vehicle between a driver-controlled mode and the partially-autonomous mode in response to a mode switch request [see Paragraphs 0135-0137 - discusses transitioning from a manual mode to a partly automated mode, see Figure 2 below - depicts the transition from manual mode 201 to partly automated 202 via line 210].


    PNG
    media_image2.png
    460
    336
    media_image2.png
    Greyscale

Figure 2 of Augst

Regarding claim 6, Augst and Rust discloses the invention with respect to claim 1. Rust further discloses wherein the instructions, when executed, further cause the computing system to generate an assistance request in response to the road vehicle failing to proceed along the default path at a predetermined pace [see Figure 3 below - depicts a method of identifying an assistance scenario and transmitting an assistance request, and see Paragraph 0016 - discusses that an object may block a path of an autonomous vehicle].


    PNG
    media_image3.png
    391
    397
    media_image3.png
    Greyscale

Figure 3 of Rust

Rust suggests that autonomous vehicles may encounter situations where an expert opinion may enhance decision making, and that there is a need for remote assistance for autonomous vehicle operation [see Paragraphs 0004-0005].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the vehicle control system as taught by Augst to include a remote assistance for the autonomous vehicle operation as taught by Rust in order enhance decision making [Rust, see Paragraphs 0004-0005].

Regarding claim 14, Augst discloses the invention with respect to claim 9.

 Augst fails to disclose wherein the instructions, when executed, further cause the computing system to generate an assistance request in response to the road vehicle failing to proceed along the default path at a predetermined pace.
 Rust discloses wherein the instructions, when executed, further cause the computing system to generate an assistance request in response to the road vehicle failing to proceed along the default path at a predetermined pace [see Figure 3 below - depicts a method of identifying an assistance scenario and transmitting an assistance request, and see Paragraph 0016 - discusses that an object may block a path of an autonomous vehicle].


    PNG
    media_image3.png
    391
    397
    media_image3.png
    Greyscale

Figure 3 of Rust

Rust suggests that autonomous vehicles may encounter situations where an expert opinion may enhance decision making, and that there is a need for remote assistance for autonomous vehicle operation [see Paragraphs 0004-0005].
Augst to include a remote assistance for the autonomous vehicle operation as taught by Rust in order enhance decision making [Rust, see Paragraphs 0004-0005].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Augst in view of El-Khatib et al. (U.S. Publication No. 2019/0187719 A1) hereinafter El-Khatib.

Regarding claim 15, Augst discloses the invention with respect to claim 9.
However, Augst  fails to disclose wherein the instructions, when executed, further cause the computing system to automatically activate one or more turn signals of the road vehicle in accordance with the default path.
El-Khatib discloses wherein the instructions, when executed, further cause the computing system to automatically activate one or more turn signals of the road vehicle in accordance with the default path [see Paragraph 0029 - discusses that a controller sends a signal to the turn signal to actuate lights before/while a vehicle moves laterally].
El-Khatib suggests that a turn signal notifies the intended direction of lateral movement (to other vehicles/drivers) [see Paragraph 0029].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the vehicle control system as taught by Augst to include a turn signal activation as taught by El-Khatib in order notify the intended direction of lateral movement (to other vehicles/drivers) [El-Khatib, see Paragraph 0029].


Claims 11, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Augst in view of Diaz-Jimenez et al. (U.S. Publication No. 2016/0090104 A1) hereinafter Diaz-Jimenez.

Regarding claim 11, Augst discloses the invention with respect to claim 9.
However, Augst fails to disclose wherein the single-extremity user operation is a single-finger operation with respect to a keyboard.
Diaz-Jimenez discloses wherein the single-extremity user operation is a single-finger operation with respect to the keyboard [see Paragraph 0021 - discusses using a keyboard for finger operation, could be used with finger].
Diaz-Jimenez suggests that it is desirable to provide a practical driver interface that does not necessarily require a driver to have fully functioning legs or fully functioning fingers [see Paragraph 0002]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the vehicle control system as taught by Augst to include a finger keyboard as taught by Diaz-Jimenez in order allow a driver to operate a vehicle without fully functional legs [Diaz-Jimenez, see Paragraph 0002].

Regarding claim 16, Augst discloses the invention with respect to claim 9.
However, Augst fails to disclose wherein the instructions, when executed, further cause the computing system to detect one or more of the first actuation event or the second actuation event with respect to a passenger seat of the road vehicle.
Diaz-Jimenez discloses wherein the instructions, when executed, further cause the computing system to detect one or more of the first actuation event or the second actuation event with respect to a passenger seat of the road vehicle [see Figure 1 below - if the hand control is in the middle, what prevents a person from being in the passenger seat].

    PNG
    media_image4.png
    360
    466
    media_image4.png
    Greyscale

Figure 1 of Diaz-Jimenez

Diaz-Jimenez suggests that it is desirable to provide a practical driver interface that does not necessarily require a driver to have fully functioning legs or fully functioning fingers [see Paragraph 0002]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the vehicle control system as taught by Augst to include a finger keyboard as taught by Diaz-Jimenez in order allow a driver to operate a vehicle without fully functional legs [Diaz-Jimenez, see Paragraph 0002].

Regarding claim 20, Augst discloses the invention with respect to claim 18. 
However, Augst fails to disclose wherein the single-extremity user operation is a single-finger operation with respect to the keyboard.
Diaz-Jimenez discloses wherein the single-extremity user operation is a single-finger operation with respect to the keyboard [see Paragraph 0021 - discusses using a keyboard for finger operation, could be used with a finger].
Diaz-Jimenez suggests that it is desirable to provide a practical driver interface that does not necessarily require a driver to have fully functioning legs or fully functioning fingers [see Paragraph 0002]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the vehicle control system as taught by Augst to include a finger keyboard as taught by Diaz-Jimenez in order allow a driver to operate a vehicle without fully functional legs [Diaz-Jimenez, see Paragraph 0002].

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Augst in view of Rust further in view of Diaz-Jimenez.

Regarding claim 3, Augst and Rust discloses the invention with respect to claim 1. 
However, the combination of Augst and Rust fail to disclose wherein the single-extremity user operation is a single-finger operation with respect to the keyboard.
Diaz-Jimenez discloses wherein the single-extremity user operation is a single-finger operation with respect to the keyboard [see Paragraph 0021 - discusses using a keyboard for finger operation, could be used with a finger].

Regarding claim 8, Augst and Rust discloses the invention with respect to claim 1. 
However, the combination of Augst and Rust fails to disclose wherein the instructions, when executed, further cause the computing system to detect one or more of the first actuation event or the second actuation event with respect to a passenger seat of the road vehicle.
Diaz-Jimenez discloses wherein the instructions, when executed, further cause the computing system to detect one or more of the first actuation event or the second actuation event with respect to a passenger seat of the road vehicle [see Figure 1 below - if the hand control is in the middle, what prevents a person from operating the vehicle from the passenger seat].

    PNG
    media_image4.png
    360
    466
    media_image4.png
    Greyscale

Figure 1 of Diaz-Jimenez

Diaz-Jimenez suggests that it is desirable to provide a practical driver interface that does not necessarily require a driver to have fully functioning legs or fully functioning fingers [see Paragraph 0002]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the vehicle control system as taught by Augst and Rust to include a finger keyboard as taught by Diaz-Jimenez in order allow a driver to operate a vehicle without fully functional legs [Diaz-Jimenez, see Paragraph 0002].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Augst in view of Rust further in view of El-Khatib.

Regarding claim 7, Augst and Rust discloses the invention with respect to claim 1. 
Augst and Rust fails to disclose wherein the instructions, when executed, further cause the computing system to automatically activate one or more turn signals of the road vehicle in accordance with the default path.
El-Khatib discloses wherein the instructions, when executed, further cause the computing system to automatically activate one or more turn signals of the road vehicle in accordance with the default path [see Paragraph 0029 - discusses that a controller sends a signal to the turn signal to actuate lights before/while a vehicle moves laterally].
El-Khatib suggests that a turn signal notifies the intended direction of lateral movement (to other vehicles/drivers) [see Paragraph 0029].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the vehicle control system as taught by Augst and Rust to include a turn signal activation as taught by El-Khatib in order notify the intended direction of lateral movement (to other vehicles/drivers) [El-Khatib, see Paragraph 0029].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862.  The examiner can normally be reached on Monday - Friday: 10:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.M.G./ Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/ Supervisory Patent Examiner, Art Unit 3665